Exhibit 10.4

 

 

ARCHROCK, INC.

 

[g51721kyi001.jpg]

FORM OF AWARD NOTICE AND AGREEMENT

 

 

COMMON STOCK AWARD FOR NON-EMPOYEE DIRECTORS

 

 

 

Archrock, Inc. (the “Company”) has granted to you (the “Participant”) an Other
Stock-Based Award consisting of shares of Common Stock under the Archrock, Inc.
2013 Stock Incentive Plan (as may be amended from time to time, the “Plan”),
subject to the terms and conditions set forth in this Award Notice and Agreement
(the “Award Notice”) and the Plan.  Unless otherwise defined herein, capitalized
terms used in this Award Notice shall have the respective meanings ascribed to
them in the Plan.

 

The material terms of your Award are as follows:

 

1.                                      Award.  You have been granted shares of
the Company’s Common Stock (the “Award” or “Stock”) subject to these terms and
conditions.

 

2.                                      Grant Date.  The Grant Date of your
Award is the date on which this Award is approved by the Board of Directors of
the Company or an appropriate committee of the Board of Directors.

 

3.                                      Stockholder Rights.  The Company will
register the Stock in your name. You will have the right to vote your Stock and
receive dividends, if any.

 

4.                                      No Right to Continued Service.  Nothing
contained in this Award Notice shall confer upon you any right to continued
service (as a member of the Board or otherwise), or limit in any way the right
of the Board to terminate or modify the terms of your service at any time.

 

5.                                      Data Privacy.  You consent to the
collection, use, processing and transfer of your personal data as described in
this paragraph.  You understand that the Company and/or its Affiliates hold
certain personal information about you (including your name, address and
telephone number, date of birth, social security number, social insurance
number, etc.) for the purpose of administering the Plan (“Data”).  You also
understand that the Company and/or its Affiliates will transfer this Data
amongst themselves as necessary for the purpose of implementing, administering
and managing your participation in the Plan, and that the Company and/or its
Affiliates may also transfer this Data to any third parties assisting the
Company in the implementation, administration and management of the Plan.  You
authorize them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for these purposes.  You also understand that you may,
at any time, review the Data, require any necessary changes to the Data or
withdraw your consent in writing by contacting the Company.  You further
understand that withdrawing your consent may affect your ability to participate
in the Plan.

 

6.                                      Withholding. The Company and its
Affiliates may elect, with your consent, to withhold a sufficient number of
shares of Common Stock that are otherwise issuable to you pursuant to your Award
to satisfy any such withholding obligations.

 

7.                                      Plan Governs.  Your Award and this Award
Notice are subject to the terms of the Plan, a copy of which is available at no
charge through your UBS account or which will be provided to you upon request as
indicated in Section 11.  All the terms and conditions of the Plan, as may be
amended from time to time, and any rules, guidelines and procedures which may
from time to time be established pursuant to the Plan, are hereby incorporated
into this Award Notice, including, but not limited to, Paragraphs
XV(I) (“Section 409A of the Code”) and XV(j) (“Clawback”) thereof. In the event
of a discrepancy between this Award Notice and the Plan, the Plan shall govern.

 

8.                                      Adjustment.  This Award shall be subject
to adjustment as provided in Paragraph XIII of the Plan.

 

1

--------------------------------------------------------------------------------


 

9.                                      Modifications.  The Company may, without
your consent, make any change to this Award Notice that is not adverse to your
rights under this Award Notice or the Plan.

 

10.                               Non-Solicitation/Confidentiality Agreement.
The greatest assets of the Company and its Affiliates (“Archrock” in this
Section 10) are its employees, directors, customers, and confidential
information.  In recognition of the increased risk of unfairly losing any of
these assets, Archrock has adopted this Non-Solicitation/Confidentiality
Agreement as set forth in this Section 10, the terms of which you accept and
agree to by accepting the Award.

 

a.                                     In order to assist you with your duties
as a member of the Board of Directors, Archrock has provided and shall continue
to provide you with access to confidential and proprietary operational
information and other confidential information which is either information not
known by actual or potential competitors and third parties or is proprietary
information of Archrock (“Confidential Information”).  Such Confidential
Information shall include, without limitation, information regarding Archrock’s
customers and suppliers, employees, business operations, product lines,
services, pricing and pricing formulae, machines and inventions, research,
knowhow, manufacturing and fabrication techniques, engineering and product
design specifications, financial information, business plans and strategies,
information derived from reports and computer systems, work in progress,
marketing and sales programs and strategies, cost data, methods of doing
business, ideas, materials or information prepared or performed for, by or on
behalf of Archrock.  You agree, during your service to Archrock and at all times
thereafter, not to use, divulge, or furnish or to make accessible to any third
party, company, or other entity or individual, without Archrock’s written
consent, any Confidential Information of Archrock, except as required by your
duties to Archrock.

 

b.                                     In connection with your acceptance of the
Award under the Plan, and in exchange for the consideration provided hereunder,
and in consideration of Archrock disclosing and providing access to Confidential
Information, you agree that you will not, during your service as a director of
Archrock, and for eighteen (18) months thereafter, directly or indirectly, for
any reason, for your own account or on behalf of or together with any other
person, entity or organization, encourage, entice, solicit or otherwise induce
any current employee of Archrock (or person who was employed with Archrock in
the 90 days prior to your separation from employment) to leave Archrock to join
a Competitive Business.  A “Competitive Business” means a business that provides
natural gas compression services; maintenance, repair, recondition, or overhaul
of natural gas compression equipment; the sale of parts and components for
natural gas compression equipment; or any other business which Archrock may be
engaged in at the time of Participant’s separation from Archrock.  With respect
to the enforcement of this Agreement in Louisiana this paragraph shall be
enforceable only in the Restricted Area as defined below.

 

c.                           In connection with your acceptance of the Award
under the Plan, and in exchange for the consideration provided hereunder, and in
consideration of Archrock disclosing and providing access to Confidential
Information, you agree that you will not, during your service as a director of
Archrock, and for eighteen (18) months thereafter, directly or indirectly, for
your own account or on behalf of or together with any other person, entity or
organization, divert or attempt to divert the business of a “Covered Customer”
to a Competitive Business in the Restricted Area or perform services for a
Covered Customer on behalf of a Competitive Business in the Restricted Area.
“Restricted Area” means: (i) for any Participant residing in Louisiana at the
time this Agreement is to be enforced against the Participant the Parishes in
Louisiana of Acadia, Beauregard, Bienville, Bossier, Caddo, Calcasieu, Cameron,
Claiborne, De Soto, East Baton Rouge, Evangeline, Iberia, Jefferson, Jefferson
Davis, Lafayette, Lafourche, Lincoln, Orleans, Plaquemines, Red River,
Terrebonne, Vermilion, Webster, and West Baton Rouge; and (ii) for a Participant
residing in any state other than Louisiana at the time this Agreement is to be
enforced against the Participant the Restricted Area shall be the Participant’s
state of residence and any other state in which Participant provided services to
Archrock during the twenty-four (24) month period immediately prior to
Participant’s separation from Archrock. “Covered Customer” means any customer of
Archrock with whom the Participant had contact in service to Archrock during the

 

2

--------------------------------------------------------------------------------


 

twenty-four (24) month period immediately prior to Participant’s separation from
service from Archrock about whom Participant had access to Confidential
Information.

 

d.                                     You agree that (i) the terms of this
Section 10 are reasonable and constitute an otherwise enforceable agreement to
which the terms and provisions of this Section 10 are ancillary or a part of;
(ii) the consideration provided by Archrock under this Section 10 is not
illusory; (iii) the restrictions of this Section 10 are necessary and reasonable
for the protection of the legitimate business interests and goodwill of
Archrock; and (iv) the consideration given by Archrock under this Section 10,
including without limitation, the provision by Archrock of Confidential
Information to you, gives rise to Archrock’s interests in the covenants set
forth in this Section 10.

 

e.                                      You and Archrock agree that it was both
parties’ intention to enter into a valid and enforceable agreement.  You agree
that if any covenant contained in this Section 10 is found by a court of
competent jurisdiction to contain limitations as to time, geographic area, or
scope of activity that are not reasonable and impose a greater restraint than is
necessary to protect the goodwill or other business interests of Archrock, then
the court shall reform the covenant to the extent necessary to cause the
limitations contained in the covenant as to time, geographic area, and scope of
activity to be restrained to be reasonable and to impose a restraint that is not
greater than necessary to protect the goodwill and other business interests of
Archrock.

 

f.                                       In the event that Archrock determines
that you have breached or attempted or threatened to breach any term of this
Section 10, in addition to any other remedies at law or in equity Archrock may
have available to it, it is agreed that Archrock shall be entitled, upon
application to any court of proper jurisdiction, to a temporary restraining
order or preliminary injunction (without necessity of (i) proving irreparable
harm, (ii) establishing that monetary damages are inadequate, or (iii) posting
any bond with respect thereto) against you prohibiting such breach or attempted
or threatened breach by proving only the existence of such breach or attempted
or threatened breach.  You agree that the period during which the covenants
contained in this Section 10 are in effect shall be computed by excluding from
such computation any time during which you are in violation of any provision of
this Section 10.

 

g.                                      You understand that this agreement is
independent of and does not affect the enforceability of any other restrictive
covenants by which you have agreed to be bound in any other agreement with
Archrock.

 

h.                                      Notwithstanding any other provision of
this Award, the provisions of this Section 10 shall be governed, construed and
enforced in accordance with the laws of the State of Texas, without giving
effect to the conflict of law principles thereof.  Any action or proceeding
seeking to enforce any provision of this Section 10 shall be brought only in the
courts of Harris County, Texas, or, if it has or can acquire jurisdiction, in
the United States District Court for the Southern District of Texas, Houston,
Division, and the parties consent to the jurisdiction of such courts in any such
action or proceeding and waive any objection to jurisdiction and venue laid
therein.  However, only with respect to the enforcement of this Agreement in
Louisiana, Louisiana law shall control and venue shall be in a parish with
appropriate jurisdiction in Louisiana.

 

11.                             Additional Information.  If you require
additional information concerning your Award, contact the Company’s Stock Plan
Administrator at 281.836.8055 or at mystock@archrock.com.  You may also contact
UBS at 713.654.4713.

 

12.                               Participant Acceptance.  If you agree with the
terms and conditions of this Award,

 

3

--------------------------------------------------------------------------------


 

please indicate your acceptance in UBS One Source by selecting “Accept.”  To
reject the Award, select “Reject.”   Please note that if you reject the Award or
do not accept the Award within 90 days of the Grant Date, the Award will be
forfeited.

 

4

--------------------------------------------------------------------------------